 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    KEITH RAWLINS,

 9                                  Plaintiff,              Case No. C19-0093-JCC-MAT

10           v.
                                                            ORDER RE: MOTIONS FOR
11    HENRY TAMBE,                                          EXTENSION OF TIME

12                                  Defendant.

13

14          Plaintiff, proceeding pro se and in forma pauperis (IFP) in this civil rights action, filed two

15   motions for extensions of time to file an amended complaint. (Dkts. 48 & 50.) The Court now

16   considers those motions and concludes as follows:

17          (1)     By Order dated September 18, 2019, the Court gave plaintiff leave to file an

18   amended complaint no later than sixty days from the date of the Order. (Dkt. 45.) In a motion

19   dated shortly before the expiration of that filing deadline, plaintiff noted he had been in transit

20   between facilities and unable to access his legal materials or the law library, and requested an

21   additional sixty days to submit an amended complaint. (Dkt. 48.) Plaintiff reiterated this request

22   and provided some supporting documentation in a second motion requesting an extension. (Dkt.

23   50.) Finding plaintiff’s request reasonable, the Court herein GRANTS plaintiff’s motions for an


     ORDER - 1
 1   extension of time. (Dkts. 48 & 50.) The deadline for filing an amended complaint is extended to

 2   on or before January 24, 2020.

 3          (2)    The Clerk is directed to send a copy of this Order to the parties and to the Honorable

 4   John C. Coughenour.

 5          Dated this 9th day of December, 2019.

 6

 7

 8
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER - 2
